We address the General Assembly at its seventy-second session in the name of the constitutional President of the Bolivarian Republic of Venezuela, Nicolas Maduro Moros, and thus in the name of a sovereign, peace-loving people that believes in respect among nations and compliance with the purest and truest principles of international law — the Bolivarian people of Venezuela.
In the nineteenth century, the liberating army of Simon Bolivar left its country not to conquer or dominate, but rather to help brotherly peoples achieve their independence, so that later they could return home with the satisfaction of having been useful in the cause of liberty and equality. That is the spirit that characterizes our people and the actions of our revolutionary Government during such difficult times for humankind. That is why we will always uphold the Bolivarian diplomacy of peace.
Indeed, we are in the house of peace, the home of peaceful solutions and the land of international law and its principles. We are embraced and upheld by the Charter of the United Nations, a noble multilateral instrument to avoid war and injustices. Thus this rostrum should be respected, protected and cared for by nations. It is an all but sacred podium for the peoples that espouse peace and understanding.
However, this House, one of multilaterialism and respect for the equality of peoples and States, has been defiled, disrespected and offended, time and time again, by arrogant Powers that seek to impose their unilateral rules of the game — rules of war, suffering and pain. That was denounced in this very place, in a resounding voice and an incomparable manner, by Commander Hugo Chavez in 2006 (see A/61/PV.12). Everyone will recall his remark, that it smelled of sulphur in here. It continues to smell of sulphur. He tried to sound the alarm to generate the necessary restraint to confront the serious unilateral threats then threatening world peace.
Nevertheless, a week ago this Hall (see A/72/ PV.3) — and the world, by way of the media — bore witness to yet another dangerous desecration of the principles and objectives of the United Nations. The emperor of the world, the President of the United States, Donald Trump, used this platform built for peace to announce wars, the total destruction of Member States and the implementation of unilateral and illegal coercive measures. He threatened and judged at will, as if he had absolute dictatorial powers over the sovereign States Members of our Organization. Paradoxically, in a display of brazenness and political hypocracy, Donald Trump based his attacks against humankind on such values as peace and prosperity.
In our case, we recall that former President Barack Obama, who had a different style but the same goal, declared the Bolivarian Republic of Venezuela an unusual and extraordinary threat to the national security of the United States. That was in an executive order on 9 May 2015. Today, we are obliged to declare before the world that our country was directly threatened by the President of the United States with the use of the most powerful military force that has ever existed in the history of humankind. That was on 11 August this year.
As a complement to such anachronism and an offence to our sovereignty and to the peace that has always characterized our Latin America and the Caribbean, the Trump Administration imposed illegal economic sanctions on our economy on 25 August, with a view to making our people suffer and forcing undemocratic changes to our system of government. In his statement last week Donald Trump appealed to the antiquated ideological rhetoric of the Cold War, to the best inquisitorial style of Richard Nixon and Senator Joseph McCarthy, to reiterate his threats against our country and our sister Republic of Cuba. Venezuela will always seek mutually respectful dialogue with the United States Government. However, as the free people that we are, we stand ready to defend our sovereignty, our independence and our democracy in any scenario and by any way.
Given such attitudes, the United Nations should establish effective mechanisms to neutralize warlike pretences and intentions to supplant multilaterialism, which has cost us so much to consolidate, with the dictatorial unilateralism of those who intend, through the use of arms and economic blackmail, to impose destruction and a single way of thinking on our diverse and heterogeneous humankind. In that connection, last Tuesday the 120 members of the Movement of Non-Aligned Countries — two thirds of the General Assembly — unanimously adopted the Political Declaration of New York as a tool for denunciation, condemnation and joint action against coercive and unilateral measures that certain international actors impose in frank violation of the Charter of the United Nations.
In our statement on behalf of the presidency of the Movement of Non-Aligned Countries at the plenary session of the Group of 77 and China last Thursday, we proposed that the New York Political Declaration be extended to that group of countries, which focuses on economic affairs, because the merciless and unilateral attacks against the economies of our peoples form an essential part of those illegal, unilateral and coercive measures. We must urgently seek multilateral responses to avoid the imposition of coercive measures whereby Governments that have imposed them illegally have a legal obligation to compensate the peoples who have suffered from their effects. In that regard, we condemn all unilateral actions against brotherly nations, such as Russia and Iran, in particular the extension of the criminal blockade against the brotherly Republic of Cuba, which has been in effect for more than five decades and, at this time, clearly reflects the new winds of United States unilateralism.
Venezuela firmly opposes the existence of nuclear weapons on our planet. Their possession exposes humankind to unimaginable and unjustifiable anguish and risks. We therefore signed the Treaty on the Prohibition of Nuclear Weapons last Wednesday. We must make a supreme effort so that nuclear crises are de-escalated and vanish — hopefully along with their weapons — through dialogue and humanist reason.
Inthe areaofhumanrights as well, Venezuela—which over the past several years has worked tirelessly to ensure the broadest form of social investment, redistributing with justice its national wealth among Venezuelan men and women so as to ensure their human and social rights — has been targeted and accused by the United States Government. If there is any country that is not worthy of membership in the Human Rights Council, it is precisely the United States of America. It is the main violator of human rights, not only on its own territory, but throughout the world, including through unjustified wars, the bombing of civilian populations, clandestine imprisonment accompanied by various forms of torture, the imposition of unilateral and unlawful measures against economies in several countries, various kinds of economic pressure, and rash migration policies. It is the only country that has dared to use nuclear weapons against another people. It is a country that, violating the fundamental institutional framework of the United Nations, led the invasion of Iraq in 2003 on the grounds that it was searching for weapons of mass destruction that they never found, notwithstanding the more than 1 million deaths caused by that bloody military operation.
The United States is building a wall on its border with Mexico, and there is proposed legislation to impose a 7 per cent tax on immigrants’ income to fund not their social security but the construction of that shameful wall.
Based on verifiable data from United Nations agencies and rapporteurs, we can note the following. The United States has not ratified 62 per cent of the principal treaties concerning human rights. In the United States, there is no independent institution for the defence and promotion of human rights. The United Nations Special Rapporteur on extrajudicial, summary or arbitrary executions has condemned the lack of independence of the United States judiciary. Solitary confinement is widespread practice in this country. The number of homeless people has reached 3.5 million, including 1.5 million boys and girls. Some 28 per cent of those living in poverty have no health-care coverage. The maternal mortality rate has skyrocketed in recent years. Some 10,000 children are incarcerated in adult prisons, and children can be sentenced to life imprisonment. Of those who have been condemned to life, 70 per cent are African-American. The Special Rapporteur on the right to education has condemned the use of electric shocks and physical coercion in study centres.
The United States is one of the seven countries in the world that has not ratified the Convention on the Elimination of All Forms of Discrimination against Women. In the United States, paid maternity leave is not mandatory. Allegations of police abuses, inparticular against the African-American community, are commonplace. More than 10 million African Americans continue to live in poverty, half of them live in situations of severe poverty. In a country in which slavery was supposed to have been abolished, the thirteenth amendment allows for slavery in the form of criminal conviction. One in three American indigenous women will undergo rape in her lifetime. We are discussing a country in which racial discrimination is not only unsurpassed, but one in which it is growing alongside the supremacist positions of the current Administration. Please excuse all the details, but there are things that we must know that the media hides.
Venezuela condemns terrorism in all its forms, whether perpetrated by the violent anarchist groups that today threaten world peace and stability or by States that assume the right to intervene throughout the world, gaining control of strategic natural resources through the use of military force with no compassion for civilians. It pains us to see how the Mediterranean Sea has become an immense cemetery, often before the blind eye and incompetence of States bearing partial responsibility for the crises generated in the migrants’ countries of origin, owing to a combination of both forms of terrorism.
Incited and bloody wars like the prefabricated ones against Syria and Libya only leave behind desolation and division. Fortunately, with the support of their righteous international allies, the heroic Syrian Government and people are coming closer to a definitive victory against terrorist groups every day. Venezuela hopes for the success of the work of the Under-Secretary-General of the United Nations Office of Counter-Terrorism in his role as head coordinator of the United Nations Global Counter-Terrorism Strategy. Venezuela hopes that that work will also condemn State terrorism.
Venezuela encourages the resumption of peace negotiations between Palestine and Israel, which must lead to a lasting and durable peace between the two States and recognizing as the borders of Palestine those that existed in 1967, in conformity with international law, as well as establishing East Jerusalem as its capital. We believe that the United Nations must assume a much greater proactive role in resolving that historic and unjust conflict.
We thank Secretary-General Antonio Guterres for his sincere efforts in facilitating the implementation of the Geneva Agreement through the good-offices mechanism so as reach a practical solution, satisfactory to the parties, in the case of the ongoing territorial dispute between ourselves and our brothers and neighbours in the cooperative Republic of Guyana.
The Bolivarian Republic of Venezuela will always be willing to help open the path of peace. We therefore commend the implementation of the peace agreements between the Government of Colombia and the Fuerzas Armadas Revolucionarias de Colombia, to which both Commander Chavez and President Nicolas Maduro Moros devoted so much energy and effort. Likewise, we will continue to facilitate the talks between the Government of Colombia and the Ejercito de Liberacion Nacional that are under way in the Republic of Ecuador.
Venezuela is not a drug-producing country, as international agencies have certified. We cooperate in a sovereign capacity with all neighbouring and non-neighbouring countries in countering drug trafficking. We express our concern about the increase in drug production in the neighbouring country of Colombia. However, we have always affirmed that consumer countries bear the primary responsibility, as they account for the incentives underlying both drug production and drug trafficking, and they must assume genuine control of the entry and distribution of drugs within their territories.
Since we have been working for many years with the United Nations Development Programme, Venezuela’s path towards achieving the Sustainable Development Goals is simple, because our Plan de la Patria en Marcha and the 2030 Agenda for Sustainable Development not only coincide, but they are also complementary instruments.
In terms of their financing, everyone knows that over the past 18 years, 76 per cent of Venezuela’s revenue has been dedicated to social investment, and that will continue to increase. No economic attack or illegal sanction will prevent President Maduro from continuing and developing policies that ensure the social rights of our fellow citizens. Yes, we are concerned about the obvious lack of sources of funding for both our brotherly countries and for those that last year expressed their willingness to comply with the 2030 Agenda although they lack the funds required to do so. The United Nations must commit to guaranteeing that worthy funding for the comprehensive and sustainable development of all Member States.
It may be no coincidence that days before and during this seventy-second session of the General Assembly, the effects of the frequently warned of and feared climate change have manifested themselves through the devastation and death caused by consecutive hurricanes of magnitudes never previously seen. Those occurred not too far from New York. The unprecedented wrath of those natural phenomena has affected our brothers and sisters in several Caribbean countries.
The Prime Ministers of Antigua and Barbuda, Gaston Browne, and of Dominica, Roosevelt Skerrit, made two extraordinary statements to the General Assembly in which they bravely and emotionally expressed the most absolute truths and alerted us to the need for concrete, joint and urgent action to avoid greater havoc being wreaked by those phenomena, which are undeniably caused by climate change. Roosevelt Skerrit said that those small countries are becoming the victims of a war that they did not choose, did not start and are not part of. It is the war of developed countries and the capitalist system against our Mother Nature. Today, with greater emphasis than ever before, we recall the motto of environmental and conservationist social movements: let us not change the climate; let us change the system.
Restoring physical infrastructure and using construction techniques that are resistant to the hardships of new natural phenomena cannot fall to the affected countries and people. It is also a shared and differentiated responsibility that must be borne principally by the countries that pollute the most and thereby contribute to climate change. In that context, and in the light of the consequences that we have witnessed, we find it extraordinary and hostile that the Government of the United States, the most polluting country, intends to withdraw from the Paris Agreement on Climate Change, which, while not a panacea, is a collective step forward to mitigating the effects of climate change. How many hurricanes, typhoons, landslides, droughts and cases of subsidence; how many deaths, injured people and devastated countries are needed to ascertain that climate change, as stated by the experts of our very own United Nations, is a threat to the entire planet and that it is everyone’s responsibility to reverse it?
The Bolivarian Republic of Venezuela offers its condolences to the Governments and families affected by the successive hurricanes in the Caribbean and the United States, as well as the victims of the terrible earthquakes in our sister nation, Mexico. While we have sought to deal immediately and in solidarity with the emergencies in our region, President Nicolas Maduro will continue to provide the necessary support, not only that which is at our disposal, but everything we can help coordinate and direct in order to assist our friends and brothers in Latin America and the Caribbean.
As I said at the beginning of this statement, the Venezuelan people are subject to constant aggression by hegemonic Powers who seek to seize our natural resources — no more and no less than the world’s largest oil reserve and one of the most important gas reserves, as well as our gold, diamond, coltan, iron, aluminium and thorium reserves and our biological diversity, water resources and fertile lands, among others. We have suffered multifaceted attacks against our economy, our currency and our production capacity. The attacks have included the induced generation of internal political violence by political factions that have tried to accede to power by undemocratic means since 2002.
This year, we suffered four months of political violence, once again aimed at overthrowing President Maduro. After the tension and pain of the unjustifiable deaths, the opposition violence was neutralized and appeased by the great democratic and popular demonstration on 30 July, in which more than 8 million Venezuelans came out to vote for peace and to elect a civil, sovereign and plenipotentiary National Constituent Assembly.
Those latest acts of violence by the Venezuelan extreme right took place on the very same 30 July in an effort to prevent people from going out to vote. Total political peace returned to the country from 31 July. We are witnesses to constituent peace. Our National Constituent Assembly, in coexistence with and respect for the rest of the constituted powers, has become not only a peacemaker and protector of the people, but also a quintessential instrument for national dialogue on and legitimate attention to the country’s most urgent problems.
We have an active and popular democracy. We in Venezuela have organized 22 elections in 18 years. The revolution has triumphed in 20 of those elections. We have always developed social dialogue as a method of deepening our democracy. That is why we also welcome the fact that the Venezuelan political opposition has decided to redirect itself along the democratic pathway and in line with the Constitution, through the participation of all its parties in the gubernatorial elections on 15 October.
We celebrate the fact that President Danilo Medina of the Dominican Republic, former President Rodriguez Zapatero of Spain, and former President Leonel Fernandez of the Dominican Republic have adopted and defined the dialogue initiative that President Maduro announced just after the establishment of the National Constituent Assembly, and have summoned the parties to a process to which Nicaragua, Bolivia, Mexico and Chile have joined. We are grateful for the sincere support of those friendly countries and Governments, in order to promote the only possible solution — a peaceful, constitutional and sovereign solution that is built by all Venezuelans.
In these times of turmoil in the world, we want to see a United Nations that is truly united. Any reform process must take place with the participation and inclusion of all its Members. We need a United Nations that is truly effective in neutralizing violent and unilateral initiatives, as we stated moments ago, and that is able to work together with all Member States, without hegemonic bias. We need a United Nations system that identifies and warns of the true causes of the greatest problems humankind suffers today, and attends to them with no distractions or pressures that may be costly, while always respecting the principles of our founding Charter of the United Nations.
It is time for definitions. The historical struggle between healthy multilateralism and perverse unilateralism is at its peak. Let us make decisions that always bear in mind those who are most humble, the excluded, those who need us most, our Mother Nature. Let us be able to look into the eyes of our children and our grandchildren with the satisfaction of having halted the worst and guaranteed them a better future of peace, health and happiness. Let us build, through the United Nations, that which the Liberator asked of us in 1815 — a Government system that grants us the greatest possible amount of happiness, social security and political stability.
From this house of multilateralism, we say, may multilateralism live. From this place of international law, may international law live; from this home of peace, may world peace live. From the heart of Venezuela, rely on the Bolivarian Government of President Nicolas Maduro to close ranks on justice, humanism and peace. As the Liberator wrote on 13 April 1823 to the then President of Peru, Jose de la Riva Agiiero, “I am inclined to think that, when it is essential, love for the homeland will triumph”. Likewise, we hold the unwavering and unrelenting certainty that under any circumstances, love of our sovereign, peaceful and Bolivarian Venezuela, love of our working people, love of our good people and love of the homeland, will triumph. Peace will triumph and prevail. We will always triumph.